Title: Charles P. De Lasteyrie to Thomas Jefferson, 25 September 1810
From: Lasteyrie-Dusaillant, Charles Philibert, comte de
To: Jefferson, Thomas


          
            Monsieur
            Paris ce 25 7bre 1810.
          
            je profite du départ de Mr Warden pour vous donner de mes nouvelles, et pour m’informer de l’état de votre Santé. je le prie de vous remettre un exemplaire de la traduction du Torpedo de Mr fulton que j’ai fait faire traduire et insérer dans le bulletin de la Société d’Encouragement. je tache de faire insérer dans nos journeaux les découvertes que vous faite dans les sciences et dans les arts, autant pour l’utilité de mon pays que pour faire connoître les progrès journalliers que vous faites, et pour donner de l’émulation à vos savants et à vos artistes. j’ai parlé à Mr G armstrong avant Son départ Sur l’utilité que vous pourriés retirer en Amérique en faisant venir de France des artistes qui introduiroient ou qui perfectionneroient parmi vous les arts utiles. Si vous ou d’autres personnes voulés m’indiquer, ce qui vous manque à cet égard, j’engagerai quelques personnes à passer en Amérique pourvu qu’ils soient assurés de trouver en travaillant une existance agréable, et que notre gouvernement consente à leur donner des passeports. Vous aurés sans doute des lettres de Mr Lafayette par les vaisseaux qui vont partir. il jouit d’une bonne Santé.  je regrette beaucoup le départ de Mr Warden. je crois qu’il sera difficile de le remplacer. l’Amérique pouvoit se flatter qu’elle avoit dans ce pays-ci un agent très-zélé pour le bien de Son pays, très-laborieux, et qui s’est acquis l’estime et la considération de toutes les personnes qui l’ont connu particulièrement, ou qui ont eu quelque affaire à traiter avec lui.
          
            je vous prie, Monsieur d’Agréer l’assurance de l’estime et de l’attachement le Plus Sincère.
            C. P. De Lasteyrie
          
         
          Editors’ Translation
          
            
              Sir
              Paris 25 September 1810.
            
             I take advantage of Mr. Warden’s departure to give you news of myself and to enquire about the state of your health. I have asked him to give you a copy of the translation of Mr. Fulton’s Torpedo that I have had translated and inserted into the Bulletin de la Société d’Encouragement. I am trying to get your discoveries in the arts and sciences mentioned in our journals, as much for the use of my own country as to make known the progress that you are making daily, and to produce emulation among your scientists and artists. I spoke with Mr. Armstrong before he left about the profit you could derive in America from French artists who would introduce or refine useful arts in your country. If you or other people will tell me what you are lacking in that respect, I will recruit a few persons to come to America, provided they are assured of satisfactory compensation for their work and our government consents to give them passports.  You will no doubt have letters from Mr. Lafayette via the vessels about to leave. He is in good health.  I regret very much that Mr. Warden is leaving. I believe he will be difficult to replace. America can be proud of having had an agent in this country who was very zealous about the welfare of his own nation, who worked very hard, and who gained the esteem and consideration of all those who got to know him personally or had any business dealings with him.
            
              I pray you, Sir, to accept the assurance of the most sincere esteem and devotion.
              
 C. P. De Lasteyrie
            
          
        